Title: From Thomas Jefferson to Arthur S. Brockenbrough, 20 November 1823
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.


Dear Sir
Monticello
Nov. 20. 23.
I inclose you Oldham’s letter. the settlement of his and Nielson’s accts I leave to yourself entirely, you are so much a better judge than myself. I always fear settlements left to workmen however honest; because on that subject they have a special code of morality of their own: however I do not say this of all, and leave that to your judgment, recommending that you have a settlement in some way. I am engaged in making an estimate of the number of Professors we may venture to engage, which renders it necessary for me first to know how much we must set apart for the maintenance of the institution viz. salaries, hire, laborers, taxes, store accts Etc as the surplus only can be applied to Professors. this renders the estimate I asked for necessary.friendly salutations.Th: Jefferson